DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the correspondence filed on 07/29/20.  Claims 21-40 are still pending and have been considered below.

Claim Objections
Claim 40 is objected to because of the following informalities: line 7 of the instant claim should be amended to recite “…email [[fiend]]field…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "the communication field" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Examiner notes that the preceding claim language does not appear to establish any first instance of a “communication field”; thus, renders the claim indefinite in that it is unclear as to what the limitation is in reference to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-24, 26-28, 31-34, 36-38 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fung et al. (2002/0055909).
Claim 21:  Fung et al. discloses a card activation system comprising:
a contactless card including one or more processors and memory(online credit/debit card account) [page 5, paragraph 0065], wherein the memory contains one or more applets configured to transmit activation information for validation(servlet) [page 6, paragraph 0069], wherein:
the activation information comprises a first link including a first information element comprising an email address, a second information element comprising an email field, and a third information element comprising an encrypted payload, the email address is dynamically generated(servlet transmits an update file via encrypted e-mail to a financial institution; thus, the email address of the respective financial institution would be dynamically selected and generated based upon which user is currently at the site) [page 6, paragraphs 0067 & 0070], and
(verifies the central web site’s accounts against update file…if update file is present the user’s account is activated and the transaction is allowed) [page 7, paragraphs 0074-0075].
Claim 22:  Fung et al. discloses the card activation system of claim 21, wherein the first information element precedes the second information element [page 20, paragraphs 0219-0220].
Claim 23:  Fung et al. discloses the card activation system of claim 21, wherein the encrypted payload comprises a limited use token [page 6, paragraph 0066 | page 20, paragraph 0220].
Claim 24:  Fung et al. discloses the card activation system of claim 21, wherein the email field comprises a token [page 6, paragraph 0066 | page 20, paragraph 0220].
Claim 26:  Fung et al. discloses the card activation system of claim 21, wherein the encrypted payload is decrypted with one or more keys [page 20, paragraph 0220].
Claim 27:  Fung et al. discloses the card activation system of claim 21, wherein the activation information comprises a card verification value configured to activate the contactless card [page 6, paragraph 0067].
Claim 28:  Fung et al. discloses the card activation system of claim 21, wherein the encrypted payload comprises a one-time password [page 6, paragraph 0066 | page 20, paragraph 0220].
Claim 31:  Fung et al. discloses a method of activating a contactless card, the method comprising the steps of:
dynamically generating, by one or more applets contained in a memory of the contactless card [page 5, paragraph 0065], an email address [page 6, paragraphs 0069-0070];
transmitting, by one or more applets contained in a memory of the contactless card, activation information for validation [page 6, paragraph 0070];
validating the activation information [page 7, paragraphs 0074-0075]; and

Claim 32:  Fung et al. discloses the method of claim 31, wherein the second information element precedes the third information element [page 20, paragraphs 0219-0220].
Claim 33:  Fung et al. discloses the method of claim 31, wherein the encrypted payload comprises a limited use token [page 6, paragraph 0066 | page 20, paragraph 0220].
Claim 34:  Fung et al. discloses the method of claim 31, wherein the email field comprises a token [page 6, paragraph 0066 | page 20, paragraph 0220].
Claim 36:  Fung et al. discloses the method of claim 31, wherein the encrypted payload is decrypted with one or more keys [page 20, paragraph 0220].
Claim 37:  Fung et al. discloses the method of claim 31, wherein the activation information comprises a card verification value configured to activate the contactless card [page 6, paragraph 0067].
Claim 38:  Fung et al. discloses the method of claim 34, wherein the encrypted payload comprises a one-time password [page 6, paragraph 0066 | page 20, paragraph 0220].
Claim 40:  Fung et al. disclose a contactless card comprising:
a processor [page 18, paragraph 0180];
a memory containing one or more applets and activation information, wherein: the one or more applets are configured to transmit the activation information for validation, the activation information comprises one or more links including an email address, an email fiend, and an encrypted payload [page 6, paragraphs 0067 & 0070], and
.

Allowable Subject Matter
Claims 25, 29, 30, 35 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,771,254. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both invention are directed to a substantially similar technique for activating a contactless card, which specifically utilizes activation information having an email address element, an email field element and an encrypted payload element.
Furthermore, Examiner notes that each and every limitation of the instant claims appear to be substantially anticipated by the corresponding patented claims.
Therefore, Examiner respectfully submits that the instant claims and the patented claims are not directed to patentably distinct inventions; thus, properly rejected on the grounds of nonstatutory double patenting, as further outlined below.
U.S. Patent Application No. 16/942,118
U.S. Patent No. 10,771,254

Claim 1, Claim 2, Claim 6, Claim 7, Claim 9, Claim 13, Claim 15
Claim 23, Claim 24, Claim 25, Claim 28, Claim 33, Claim 34, Claim 35, Claim 38
Claim 3, Claim 10
Claim 26, Claim 36
Claim 4, Claim 11
Claim 27, Claim 37
Claim 5, Claim 12
Claim 29, Claim 30, Claim 39
Claim 8, Claim 14


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Martin et al. (2011/0294484).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 



/EDWARD ZEE/Primary Examiner, Art Unit 2435